Holmes claimed that his petition was timely filed because he

                  filed it within one year after the amended judgment of conviction was

                  entered on September 17, 2013. The entry of the amended judgment of

                  conviction, however, did not restart the one-year time period for filing a

                  post-conviction habeas petition.   See Sullivan v. State, 120 Nev. 537, 540-

                  41, 96 P.3d 761, 764 (2004). Further, the entry of the amended judgment

                  of conviction did not provide good cause to excuse the untimely filing of his

                  petition because none of his claims were related to the correction of

                  presentence credits contained in the amended judgment of conviction.      Id.

                  at 541, 96 P.3d at 764.

                              Next, Holmes claimed he had good cause because newly

                  discovered evidence indicated one of the detectives assigned to his case

                  may have used a false name. Holmes failed to demonstrate that this claim

                  could not have been raised earlier and that he would not have pleaded

                  guilty had he known about this evidence. See Hathaway v. State, 119 Nev.

                  248, 252-53, 71 P.3d 503, 506 (2003). Therefore, he failed to demonstrate

                  good cause to excuse the procedural defects.

                              Holmes also claimed that failure to consider his petition would

                  result in a fundamental miscarriage of justice because he is actually

                  innocent. Holmes did not allege factual innocence and failed to show that

                  "it is more likely than not that no reasonable juror would have convicted

                  him in light of. . . new evidence."    Calderon v. Thompson, 523 U.S. 538,

                  559 (1998) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)); see also

                  Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001); Mazzan v.

SUPREME COURT
      OF
    NEVADA
                                                         2
(0) 1947A auen,
                 Warden, 112 Nev. 838, 842, 921 P.2d 920, 922 (1996). Therefore, Holmes
                 failed to demonstrate actual innocence. Holmes also failed to overcome

                 the presumption of prejudice to the State.            See   NRS 34.800(2).

                 Accordingly, we conclude that the district court did not err in denying the

                 petition as procedurally barred, and we
                             ORDER the judgment of the district court AFFIRMED.




                                                      Ot-t-s-cA---
                                                    Parraguirre




                                                                                    J.
                                                    CherryY   a LIAL



                 cc:   Eighth Judicial District Court Dept. 20
                       Robert Holmes, III
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e